EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kurt Rohlfs (#54405) on 5/9/2022.

The application has been amended as follows: 

Claims 1, 17 and 18 are amended.
Claim 14 is cancelled.

1. 	(Amended) A network node for use with a broadband data provider facility, a first subscriber group and a second subscriber group, the broadband data provider facility being operable to provide first service group provider data and second service group provider data, the network node comprising:
	a network access device operable to convert the first service group provider data into first service group network access data and to convert the second service group provider data into second service group network access data, the first service group network access data to be provided to the first subscriber group, the second service group network access data to be provided to the second subscriber group; 
	a downstream configuration component operable to receive a configuration instruction, to receive the first service group network access data, to receive the second service group network access data and, based on the configuration instruction, to provide the first service group network access data to the first subscriber group and to provide the second service group network access data to the second subscriber group;[[,]]
an upstream configuration component operable to receive a third configuration instruction, to receive first subscriber group access data from the first subscriber group, to receive second subscriber group access data from the second subscriber group, and, based on the third configuration instruction, to provide the first subscriber group access data to the network access device as first upstream service group network access data and to provide the second subscriber group access data to the network access device as second upstream service group network access data; wherein  
	
2. The network node of claim 1, wherein the network access device is operable to generate the second configuration instruction based on a first traffic load of first network access data to be provided to the first subscriber group and a second traffic load of second network access data to be provided to the second subscriber group.
3. The network node of claim 1, wherein the network access device is further operable to receive a broadband data provider instruction from the broadband data provider facility and to generate the second configuration instruction based on the broadband data provider instruction.
4. The network node of claim 1, further comprising:
a first downstream service group communication channel in communication with the network access device; and
a second downstream service group communication channel in communication with the network access device,
wherein the network access device is further operable to provide the first service group network access data to the downstream configuration component via the first downstream service group communication channel,
wherein the network access device is further operable to provide the second service group network access data to the downstream configuration component via the second downstream service group communication channel, and
wherein the network access device is operable to generate the second configuration instruction based on the downstream configuration component not receiving the second service group network access data via the second downstream service group communication channel.
5. The network node of claim 1, wherein the network access device is operable to generate the first service group network access data as a type of network data selected from a group of types of network data consisting of passive optical network data, hybrid fiber-coaxial network data and wireless network data.
6. The network node of claim 1,
wherein the network access device comprises a first network interface component, a second network interface component and a communication distribution processor,
wherein the communication distribution processor comprises a communication component and a control component,
wherein the communication component is operable to receive the first service group provider data and the second service group provider data from the broadband data provider facility, to send the first service group provider data to the first network interface component and to send the second service group provider data to the second network interface component, to provide the configuration instruction to the downstream configuration component and to provide the second configuration instruction to the downstream configuration component,
wherein the first network interface component is operable to convert the first service group provider data into the first service group network access data and to provide the first service group network access data to the downstream configuration component,
wherein the second network interface component is operable to convert the second service group provider data into the second service group network access data, and to provide the second service group network access data to the downstream configuration component,
wherein the control component is operable to instruct the downstream configuration component, based on the configuration instruction, to provide the first service group network access data to the first subscriber group and to provide the second service group network access data to the second subscriber group, and
wherein the control component is further operable to instruct the downstream configuration component, based on the second configuration instruction, to provide the first service group network access data to the first subscriber group and to the second subscriber group.
7. The network node of claim 6, wherein the communication component is further operable to receive the configuration instruction from the broadband data provider facility and to receive the second configuration instruction from the broadband data provider facility.
8. The network node of claim 6, wherein the control component is further operable to generate the configuration instruction and to generate the second configuration instruction.
9. The network node of claim 8, wherein the control component is further operable to generate the second configuration instruction based on conditions detected inside the network access device.
10. The network node of claim 9, wherein the control component is further operable to generate the configuration instruction based on conditions detected inside the network access device.
11. The network node of claim 9, wherein the control component is further operable to generate the second configuration instruction based on a malfunction of the communication component.
12. The network node of claim 9, wherein the control component is further operable to generate the second configuration instruction based on a malfunction of the first network interface component.
13. The network node of claim 6, wherein the control component is further operable to generate the second configuration instruction to save power.
14. (cancelled)
15. The network node of claim 1,
wherein the network access device operable to operate with a data over cable service interface specification physical layer and a medium access control layer, and
wherein the network access device is further operable to operate without the medium access control layer based on conditions detected inside the network access device.
16. The network node of claim 1,
wherein the network access device operable to operate with a data over cable service interface specification physical layer with a full duplex capability, and
wherein the network access device is further operable to operate without the full duplex capability based on conditions detected inside the network access device.
17.	(Amended) A communication distribution processor for use with a broadband data provider facility, a first subscriber group, a second subscriber group, a first network interface component, a second network interface component, an upstream configuration component, and a downstream configuration component, the broadband data provider facility being operable to provide first service group provider data and second service group provider data, the first network interface component being operable to convert the first service group provider data into first service group network access data, the second network interface component being operable to convert the second service group provider data into second service group network access data, the upstream configuration component being operable to receive a third configuration instruction, to receive first subscriber group access data from the first subscriber group, to receive second subscriber group access data from the second subscriber group, and, based on the third configuration instruction, to provide the first subscriber group access data to the network access device as first upstream service group network access data and to provide the second subscriber group access data to the network access device as second upstream service group network access data, the downstream configuration component being operable to receive a configuration instruction, to receive the first service group network access data, to receive the second service group network access data and, based on the configuration instruction, to provide the first service group network access data to the first subscriber group and to provide the second service group network access data to the second subscriber group, the communication distribution processor comprising:
a communication component; and 
a control component,
wherein the communication component is operable to receive the first service group provider data and the second service group provider data from the broadband data provider facility, to send the first service group provider data to the first network interface component, to send the second service group provider data to the second network interface component, to provide the configuration instruction to the downstream configuration component and to provide a second configuration instruction to the downstream configuration component,
wherein the first network interface component is operable to convert the first service group provider data into the first service group network access data and to provide the first service group network access data to the downstream configuration component,
wherein the second network interface component is operable to convert the second service group provider data into the second service group network access data, and to provide the second service group network access data to the downstream configuration component,	wherein the control component is operable to instruct the downstream configuration component, based on the configuration instruction, to provide the first service group network access data to the first subscriber group and to provide the second service group network access data to the second subscriber group,  and
	wherein the control component is further operable to instruct the downstream configuration component, based on the second configuration instruction, to provide the first service group network access data to the first subscriber group and to the second subscriber group.  
18. 	(Amended) A method of using a network node with a broadband data provider facility, a first subscriber group and a second subscriber group, the broadband data provider facility being operable to provide first service group provider data and second service group provider data, the method comprising:
	converting, via a network access device, the first service group provider data into first service group network access data, the first service group network access data to be provided to the first subscriber group;
converting, via the network access device, the second service group provider data into second service group network access data, the second service group network access data to be provided to the second subscriber group;
	receiving, via a downstream configuration component, a configuration instruction;
receiving, via the downstream configuration component, the first service group network access data;
receiving, via the downstream configuration component, the second service group network access data;
providing, via the downstream configuration component and based on the configuration instruction, the first service group network access data to the first subscriber group;
providing, via the downstream configuration component and based on the configuration instruction, the second service group network access data to the second subscriber group,
	receiving, via the downstream configuration component, receive a second configuration instruction; 
providing, via the downstream configuration component and based on the second configuration instruction, the first service group network access data to the first subscriber group and to the second subscriber group; 
receiving, via an upstream configuration component, a third configuration instruction;
receiving, via the upstream configuration component, the first subscriber group access data; from the first subscriber group;
receiving, via the upstream configuration component, the second subscriber group access data; from the first subscriber group; and
based on the third configuration instruction, providing by the upstream configuration component the first subscriber group access data to the network access device as first upstream service group network access data and the second subscriber group access data to the network access device as second upstream service group network access data.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of the record shows the combination of the structure elements claimed, particularly about a downstream configuration component operable to receive a configuration instruction, to receive the first service group network access data, to receive the second service group network access data and, based on the configuration instruction, to provide the first service group network access data to the first subscriber group and to provide the second service group network access data to the second subscriber group; an upstream configuration component operable to receive a third configuration instruction, to receive first subscriber group access data from the first subscriber group, to receive second subscriber group access data from the second subscriber group, and, based on the third configuration instruction, to provide the first subscriber group access data to the network access device as first upstream service group network access data and to provide the second subscriber group access data to the network access device as second upstream service group network access data.
	Above taken with other limitations of the claim and dependent claims is consider novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468